Title: To Benjamin Franklin from Hilliard d’Auberteuil, 13 April 1782
From: Hilliard d’Auberteuil, Michel-René
To: Franklin, Benjamin


Monsieur
Paris ce 13e. avril 1782.
Je vous envoye une seconde épreuve de mes Essais et vous prie de me Renvoyer la premiere si vous l’avez lue.
J’aurais été rendre mes devoirs à votre excellence ces jours ci si j’avais été moins indisposé.
Je suis avec la plus respectueuse Consideration de votre Excellence Le très humble & très Obéissant Serviteur
Hilliard D’auberteuilRue st. Louis Au marais vis avis celle des 12 portes
 
Notation: Dauberteuil 13. avril 1782.
